Citation Nr: 0601444	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-30 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of motor 
vehicle accident, to include spinal fracture with paraplegia, 
as due to service-connected PTSD.

3.  Entitlement to service connection for a skin condition, 
to include nummular eczema and chloracne, due to Agent Orange 
exposure.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  In a 
September 2002 rating decision, the RO granted service 
connection for PTSD, assigning an initial 30 percent 
evaluation, effective April 30, 2001; and denied service 
connection for residuals of motor vehicle accident, to 
include spinal fracture with paraplegia, as secondary to the 
service-connected PTSD.  In March 2004, the RO denied service 
connection for nummular eczema due to Agent Orange exposure.  
The veteran testified before the undersigned Veterans Law 
Judge at a November 2004 Board hearing at the RO.

At the time of the Board hearing, and again in September 
2005, the veteran submitted additional evidence that had not 
been considered by the RO.  However, the veteran also 
submitted waivers of RO consideration along with the 
evidence; thus, this claim is properly before the Board.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran's PTSD is manifested by mild social anxiety; 
moderate-to-severe depression; sleep impairment; mild-to-
moderate dysphoria; concentration impairment; limited social 
support system; moderate social and recreational impairment; 
extreme limited ability to work with others; and marked 
limitation in ability to understand and remember detailed 
instructions, maintain attention and concentration for 
extended periods.  The GAF score range was from 50 to 60.

2.  The veteran was not service-connected for any 
disabilities, nor did he have a PTSD diagnosis, at the time 
of his 1971 motor vehicle accident.

3.  There is no competent medical evidence of record that the 
veteran's PTSD caused or contributed to his 1971 motor 
vehicle accident.

4.  The competent and most probative medical evidence of 
record establishes that the veteran's skin condition, to 
include nummular eczema and chloracne, is related to Agent 
Orange exposure in service.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial evaluation of 50 
percent, but no higher, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2005). 

2.  The veteran's residuals of motor vehicle accident, to 
include spinal fracture with paraplegia are not proximately 
due to any service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2005).

3.  A skin condition, to include nummular eczema and 
chloracne, was incurred during the veteran's military 
service.  38 U.S.C.A. §§ 1110, 1116(a)(3), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(b), (d), 3.313(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection 
claim for PTSD and the respective responsibilities of each 
party for obtaining and submitting evidence by way of a March 
2002 VA letter, prior to the September 2002 rating decision.  
The RO notified the veteran of the responsibilities of VA and 
the veteran in developing the record.  Specifically, the RO 
notified the veteran that VA would obtain evidence in the 
custody of VA medical centers or the service department.  The 
RO notified the veteran of his responsibility to respond in a 
timely manner to VA's requests for specific information and 
to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to advise VA of any additional evidence, so that VA 
could help by getting that evidence.  

Additionally, the RO provided the veteran with a copy of the 
appealed September 2002 rating decision and July 2004 
statement of the case (SOC) that discussed the pertinent 
evidence, and the laws and regulations related to claims of 
entitlement to  service connection for PTSD, and his service 
connection claim for a spinal cord injury, as secondary to 
PTSD.  These documents essentially notified the veteran of 
the evidence needed to prevail on his claims.

Moreover, after the veteran appealed the September 2002 
rating decision, which granted service connection for PTSD 
and denied service connection for a spinal cord injury, as 
secondary to PTSD, the RO issued a May 2003 VA letter 
addressing these issues, notifying the veteran of the 
evidence necessary to substantiate both claims, offering to 
assist him in obtaining relevant VA medical records, and 
requesting that he advise VA of any additional evidence.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the May 2003 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the VCAA notice 
given to the veteran in this case.

In light of the foregoing, the Board finds that the rating 
decision, SOC, and notice letters dated in March 2002 and May 
2003 complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the September 2002 rating decision, the RO 
denied the veteran's claim of service connection for a spinal 
cord injury, as secondary to PTSD.  In May 2003, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim on appeal, and 
clarified what information and evidence must be submitted by 
the veteran, and what information and evidence would be 
obtained by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While the notice 
provided to the veteran in May 2003 was not given prior to 
the first AOJ adjudication of the claim of service connection 
for a spinal cord injury, as secondary to PTSD, the 
subsequent VA letter corrected any procedural errors.  The 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any 
defect with respect to the timing of the VCAA notice 
requirement for this issue was non-prejudicial, and VA's duty 
to notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
and personnel records and VA medical records dated from 
November 2001 to August 2005.  VA attempted to obtain the 
police report of the 1971 accident from the local police 
department; but received a response in October 2003 that the 
police department did not retain accident reports after seven 
years.  The Board notes that VA is under no duty to obtain 
that which does not exist.  See Porter v. Brown, 5 Vet. App. 
233, 237 (1993).  The veteran testified in the Board hearing 
that he had obtained a medical statement from a private 
doctor some time in 2004, which is not reflected in the 
record.  After the hearing, the veteran submitted additional 
evidence, but did not submit the private medical statement, 
nor did he offer enough identifying information for VA to 
obtain this record.  As noted, the RO requested in March 2002 
and May 2003 that the veteran submit all evidence in his 
possession, or adequately identify the information for VA and 
sign the proper release so that VA could obtain the records 
for him.  The CAVC has held that the duty to assist "is not 
always a one-way street" and that, "[i]f a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190 (1991), at 193.  As such, the Board finds that 
reasonable efforts have been made to assist the veteran in 
obtaining all available evidence; and there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in October 2003, 
and the examiner rendered a considered medical opinion 
regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims for an 
initial increased rating and secondary service connection; 
were notified of the respective responsibilities of VA and 
himself as it pertained to who was responsible for obtaining 
such evidence; and also were notified to submit all relevant 
evidence he had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
is required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

The Board has considered the veteran's service connection 
claim for a skin condition, to include nummular eczema and 
chloracne, with respect to the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the 
favorable outcome as noted above, no conceivable prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  

Initial increased rating for PTSD

In March 2002, the veteran filed a service connection claim 
for PTSD, due to traumatic events experienced in combat in 
Vietnam as an Army helicopter pilot.  The RO granted service 
connection for PTSD in September 2002, assigning a 30 percent 
evaluation, effective April 30, 2001.  The veteran appeals 
this action.

In his notice of disagreement, the veteran asserted that his 
rating did not account for the numerous medals he received 
for his combat experience and the fact that he had 
unrecognized and untreated conditions of severe depression 
and flashbacks immediately after returning from combat duty.  
He testified at the 2004 Board hearing that at his place of 
employment he was removed from his supervisory duties and set 
apart from the rest of the staff as a result of his stress.  
He also stated that he is isolated and avoids crowds.  In 
sum, the veteran contends that the level of his PTSD is 
higher than warranted by a 30 percent rating, thus entitling 
him to an increased disability rating. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's PTSD is rated under Diagnostic Code 9411.  38 
C.F.R. § 4.130.  Under Diagnostic Code 9411, a 100 percent 
evaluation is assigned for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 10 percent evaluation is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A noncompensable rating is warranted for a mental condition 
that has been formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions and the 
veteran's capacity for adjustment during periods of remission 
must be considered. 38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth edition (DSM IV), a Global Assessment of 
Function (GAF) score reflects the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." DSM IV, American Psychiatric 
Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  
A GAF score of 21-30 indicates that behavior is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF score of 31-40 is defined as some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood, (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up 
younger children, is defiant at home, and is failing at 
school).  A GAF score of 41-50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

In Carpenter v. Brown, 8 Vet. App. 240 (1995), the CAVC 
recognized the importance of the GAF score and the 
interpretations of the score.  Thus, although the GAF score 
does not fit neatly into the rating criteria, the Board is 
under an obligation to review all the evidence of record.  

A November 2001 VA outpatient treatment report shows PTSD 
symptoms of mild social anxiety, mild depression, and 
daydreams about combat as a helicopter pilot.

A January 2002 VA psychiatry outpatient screening report 
shows complaints of flashbacks to flying a helicopter in 
Vietnam, particularly when experiencing job stress in recent 
years.  He identified feeling depressed when reminded of his 
experiences in the war and identified "daydream memories," 
which he distinguished from intrusive memories of Vietnam.  
He reported that he had never been social, never married, and 
had difficulty sustaining close relationships.  He also 
indicated that he had a history of feeling enraged at times, 
especially related to job stress and noted that he often was 
alone off the job.  He stated that his sleep had deteriorated 
in recent years and that he did not get deep sleep anymore, 
as it was very restless.  The mental status examination 
revealed a casually but neatly dressed and groomed male.  Eye 
contact was good, and psychomotor behavior was normal.  He 
related in an open and talkative manner and his affect was 
estimated to be full.  His mood was estimated to be mildly 
dysphoric and he identified depression for nearly two years.  
He reported problems with energy and motivation and felt 
helpless and disappointed in his life, especially in relation 
to current stressors.  He denied suicidal ideation but 
acknowledged homicidal ideation when enraged; he denied plan 
or intent to harm anyone.  His thought processes were found 
to be coherent and logical and there was no evidence of a 
formal thought disorder.  He was alert and oriented, and his 
judgment and insight into need for treatment was good.  He 
also identified conflicts in his employment that reminded him 
of parallel conflicts in the military, and particularly in 
Vietnam.  The examiner noted that employment stressors would 
not be specified since the veteran had been an employee of 
the medical center where the examination was held since 1992.  
The examiner also noted that further evaluation was needed to 
assess for symptoms of PTSD and depression and that the GAF 
was estimated to be 60.

A March 2002 VA PTSD treatment report shows that the veteran 
described mild psychological distress in the form of 
depression that occurred when reminded of conflict related to 
the war.  The examiner noted that the veteran gave evidence 
of mild to moderate avoidance of war memories but that he on 
occasion watched war movies and documentaries.  The veteran 
noted a loss of interest in things he once enjoyed and 
isolated himself from others socially, although he interacted 
with others on the job.  He indicated that some of his social 
isolation had to do with difficulty getting around in his 
wheelchair, and attending to physical needs and that he did 
not let others get close to him.  He reported that he had no 
feelings much of the time, although the examiner found that 
his affect appeared to be full.  He reported a history of 
insomnia and noted that although he fell asleep readily, he 
would wake up with every move and did not get two hours of 
sleep in a row.  He noted that some of this had to do with 
physical problems, but also work stress and memories from the 
past.  He reported that he had felt rage related to recent 
job stressors, but generally was not irritable.  The examiner 
noted that he gave some evidence of hypervigilance, avoiding 
groups of people, feeling uncomfortable in crowds, and 
choosing to be in places and positions in which he felt safe.  
The veteran indicated that some of this was related to 
mobility in his wheelchair, but nonetheless, noted that his 
ideal living situation would be to live on an isolated 
mountain.  The examiner noted that the veteran had a history 
of exaggerated startle response dating from the war and 
survival guilt.

Mental status examination revealed a neatly dressed and 
groomed individual with good eye contact and normal 
psychomotor behavior.  He was in a wheelchair and related in 
a friendly and talkative manner and appeared to be a reliable 
historian.  He became tearful sometimes during the interview, 
related to content, and became distant when asked about 
specific memories.  His affect appeared full although he 
reported that he had no feelings much of the time.  His mood 
was estimated to be mildly to moderately dysphoric and he 
acknowledged feeling depressed all the time, despite his 
affable demeanor.  His depressed mood reportedly had been 
present for roughly two years and was related to job stress 
at the time.  He reported that he had no energy and was tired 
all the time and that he felt hopeless and sometimes 
helpless.  He endorsed feelings of guilt and believed that he 
had failed in life.  It was noted that he sometimes endorsed 
passive suicidal ideation, denying plan or intent.  He also 
denied a history of active suicidal ideation.  He 
acknowledged homicidal ideation when enraged, but noted that 
this was fleeting and denied plan or intent to harm anyone.  
The examiner found that thought processes were coherent and 
logical and that there was no evidence of a formal thought 
disorder.  The examiner also found that there were no 
hallucinations or delusions but noted that the veteran 
sometimes thought he saw and heard things, which seemed to be 
related to hypervigilance.  The veteran reportedly had no 
obsessions or compulsions and denied panic or feeling on edge 
or worrying, except for realistic concerns about the future.  
The examiner found that the veteran was alert and oriented 
and estimated that his intelligence was in the high average 
range.  The veteran's judgment and insight into need for 
treatment also was found to be good.  The veteran noted that 
he was Chief of Prosthetics until recently and briefly 
addressed his job-related stressors, which lead to his 
demotion.  The veteran acknowledged a limited social support 
system, but appeared to have positive coping skills.  The 
examiner's impression was that the veteran appeared to 
endorse symptoms of PTSD and dysthymia and had a GAF 
estimated at 60.

In April 2002, a VA PTSD therapy report shows that despite 
obvious sadness and depression related to his losses, the 
veteran had worked hard to maintain an upbeat attitude and to 
focus on goals toward improving himself and his life.  The 
examiner noted that the veteran recently purchased several 
guns for self-protection, and recently had thoughts about how 
easy it would be to end his life, while acknowledging that he 
had no plan or intent to do so.  The examiner noted that the 
veteran had several plans for changes in his life in the 
future and seemed quite positive about those.

A later April 2002 VA PTSD therapy report shows the veteran 
denied any recent suicidal ideation.  His mood reportedly was 
stable, although he reported that he was very tired.  He 
initially addressed work-related stressors, which was noted 
to trigger many of his PTSD symptoms.  The examiner noted 
that toward the end of the session, the veteran focused 
briefly on issues related to loneliness, isolation, and a 
sense of hopelessness that he would never feel connected to 
others, but noted that he nonetheless continued to cope 
fairly well.

A May 2002 VA PTSD psychological testing report notes the 
previous March 2002 examination, in which the veteran scored 
a 28 on the Beck Depression Inventory, which was found to be 
consistent with a moderate-to-severe level of depression.  On 
the present examination the veteran acknowledged feeling 
depressed, but denied having suicidal ideation.

A later May 2002 VA PTSD therapy report shows the veteran's 
mood was mildly depressed, but stable.  He addressed work-
related stressors and their effects on him in recent years.  
He also addressed the increased effort it takes for him to 
take care of himself, as he gets older.  The examiner noted 
that the veteran remained upbeat and had positive coping 
skills.

In June 2002, a VA PTSD therapy report shows the veteran 
focused primarily on work-place stressors and how they 
trigger his insomnia and re-experiencing of war trauma at 
night.  He also acknowledged anger and his reluctance to 
burden others.  A later June 2002 VA PTSD treatment report 
notes work-related stressors, current coping and that the 
veteran seemed detached from his feelings, as he smiled 
persistently.

A July 2002 VA PTSD therapy report shows the veteran focused 
on lack of relationships in his personal life and what it was 
like to relate to others from a wheelchair.  The examiner 
noted that the veteran's affect was more consistent with 
content.  A later July 2002 VA PTSD treatment report notes 
the veteran's difficulty with getting close to people after 
losing a friend in Vietnam, and his reluctance to take anti-
depressant medication.

VA PTSD treatment reports dated in August 2002 show that 
focus was on work-related stressors, affecting his energy 
level and mood.  The veteran reportedly expressed feeling 
worn out, physically and emotionally, and had difficulty 
acknowledging that he was angry in the context of war-related 
experiences and more recent experiences.  The veteran 
acknowledged chronic feelings of depression, concentration 
impairment, and sleep interruptions, which related mostly to 
chronic pain issues.  He denied hopelessness, suicidal or 
homicidal ideation, irritability, angry outbursts, intrusive 
memories, and dreams of Vietnam, but reported that memories 
were "always in the background."  He reportedly continued 
to isolate off the job.  He denied a lack of interests, but 
reported a lack of energy to accomplish anything besides 
self-care.

A September 2002 VA PTSD therapy report shows anger and great 
sadness evidenced, as in earlier sessions, and themes of 
grief and loss.  A later September 2002 VA PTSD therapy 
report shows complaints of depression and low energy daily.  
The veteran stated that he wished he felt more like getting 
out and being with people and talked about having had 
flashbacks, with the most recent being a couple of months 
ago.  He stated that he is under stress sitting at his 
computer when he has the sensation he is again piloting a 
helicopter and that he had suicidal thoughts in association 
with his depression.  He denied suicide intent, indicating 
that he only would consider suicide if his condition 
deteriorated to the point of losing his independence.  

October 2002 VA PTSD therapy notes show the veteran had been 
more hypervigilant lately and had concerns about moving from 
his current office in light of claustrophobic feelings and 
being in a smaller, windowless office.

A November 2002 VA PTSD therapy report shows the veteran 
addressed recent changes in his personal relationship and was 
quite happy about this.

A December 2002 VA PTSD therapy report shows the veteran's 
complaints of loneliness.  The examiner noted that his mood 
was found stable and his outlook remained positive.

In January 2003, a VA PTSD therapy report shows the veteran 
requested a trial of anti-depressants and had complaints of 
some despondency related to his condition in life.  He stated 
that when asked about suicidal ideation, he becomes closer to 
suicide as he ages, on account of his aversion to loss of 
independence, but that life was still worth living and he had 
no plans for suicide any time soon.  He denied homicidal 
ideation.  He noted that one of his medications helps him 
sleep better, but causes an increase in his nightmares.  The 
examiner noted that the veteran was appropriately attired 
with good grooming and hygiene.  He was alert, coherent, and 
communicative; his mood appeared mildly anxious, and he made 
good eye contact.  A later January 2003 therapy note shows 
the veteran's complaints of loneliness and that his mood was 
found stable.

A February 2003 VA PTSD therapy report shows the veteran 
appeared sad and identified his sense of loss related to his 
post-Vietnam experiences.  He also identified a continued 
sense of isolation, along with intentions to work toward 
meeting others and hopefully dating.  His mood was found 
mildly to moderately depressed, but stable.  He reported that 
he had not yet tried his prescribed anti-depressants.

A March 2003 VA PTSD therapy report shows the veteran focused 
on grief and loss related to experiences in the military.  
His mood was stable and he maintained a positive outlook on 
life although he became tearful when he mentioned how 
discouraging it had been to meet women for long-term 
relationships.  

A May 2003 PTSD medication check shows the veteran had a 
relationship and was optimistic.  He stated that life was 
worth living and denied suicidal and homicidal ideation.  The 
examiner noted that the veteran was appropriately attired 
with good grooming and hygiene.  He was alert, coherent, and 
communicative.  His mood appeared superficially bright.

On an October 2003 VA examination report, the veteran stated 
that he continues to have flashbacks occurring at least once 
a week, sometimes more often when stimulated by something.  
He also stated that he has nightmares, which occur on an 
irregular basis, but as often as once or twice a week, in 
which he sweats, becomes restless, etc.  He indicated that he 
has memories and thoughts about Vietnam that intrude and 
bother him, but tries to stay busy to keep these thoughts at 
bay.  It also was noted that the recent Iraqi conflict and 
Afghanistan conflict had brought more attention to combat 
issues, which caused him to have worsening symptoms.  He 
noted that he was unable to watch any kind of war or combat 
movies, as they greatly disturbed and bothered him.  He 
indicated that he was very isolated in that he was very self-
conscious about his paraplegia and wheelchair, and therefore 
had difficulty doing anything socially and felt uncomfortable 
being around people.  He noted that this was because of both 
his anxiety about people and guardedness and vigilance, as 
well as being self-conscious about being in a wheelchair.  He 
also noted that he has had difficulty having intimate, close 
feelings with other people, especially women, which had 
resulted in his never becoming married or seriously involved 
with anyone.  He stated that he had difficulty sleeping seven 
nights a week, though when he was fatigued and very tired, 
using a narcotic and the diazepam helped him go to sleep a 
little easier, but with frequent awakenings.  He stated that 
he had difficulty with concentration at times, as he could be 
easily distracted.  He also noted that he continued to be 
vigilant, always watching others, and cautious about being 
around other people, with a continued exaggerated startle 
response.  He reported that he did not use alcohol to any 
great extent, maybe drinking a beer a day or less and 
occasionally drinking more with friends.  He stated that he 
remained chronically depressed, as he was never happy and 
stayed sad and down all the time with tearful episodes; he 
had difficulty sleeping as noted; he had low energy and felt 
lethargic and did have some trouble with enjoyment of life.  
He reportedly had occasional passive thoughts about suicide, 
but doubts that he would ever act on these feelings.  He also 
stated that he tended to worry and obsess about his physical 
condition and what that will mean for him in the future, 
specifically, whether he will be able to take care of 
himself, make a living, or ever meet someone and not be so 
lonely.  

Mental status examination revealed a neatly dressed 
individual, who was somewhat hyperverbal, but cooperative.  
He was oriented times four; his mood was somewhat sad and his 
affect was appropriate.  His fund of knowledge was a little 
below average, in that he could only name three recent 
Presidents, but could name cities in the U.S.  There was no 
evidence of any thought disorder.  The cognitive examination 
was intact, as he could do serial seven's, spell the word 
"world" backwards correctly, complete a simple three-step 
task, and could recall 3/3 objects after five minutes.  The 
examiner found that the veteran was moderately impaired, 
socially and recreationally, by PTSD and dysthymia in the 
sense of his being isolated and uncomfortable around people 
and continuing to have significant anxiety symptoms.  The 
examiner noted that the veteran's paraplegia and being 
confined to a wheelchair also had a significant impact on his 
social and recreational function, probably to a moderate to 
severe degree, as it prevented him from being as active and 
involved with people as he might wish to be.  The examiner 
found that vocationally, his psychiatric illnesses impaired 
him to a moderate degree in the sense of his having 
difficulty with anxiety and being close to others, and being 
comfortable being around others, but again his paraplegia was 
the more significant impairment on his vocational 
functioning.  The examiner noted that at this time the 
veteran seemed to have very little social supports, but was 
independent of others to perform most of his activities of 
daily living and seemed capable of managing his own financial 
affairs.  His current GAF score was 50, which also was found 
to be the best GAF score of the past year.

A later October 2003 VA telephone care note shows complaints 
of flashbacks that affect his injury as a paraplegic and bad 
dreams after taking anti-depressants.

An October 2004 VA vocational evaluation report shows that 
watching events from Iraq on television trigger PTSD symptoms 
and that his workload in his job had become overwhelming.  
The veteran reported that he was having increased difficulty 
in coping with stress and did not feel that he would be able 
to continue in his current job.  He reported chronic feelings 
of depression, sleep interruptions (related to chronic pain) 
and concentration impairment.  The examiner noted that the VA 
readjustment counseling therapist who had followed the 
veteran saw him in August 2004 and noted a recent lack of 
energy or desire to do anything.  The veteran reportedly 
appeared sad and depressed and had done nothing but watch 
television over the weekend.  The counselor also noted that 
he felt isolated at work and in his personal life, and 
addressed difficulties with his job, which had been present 
for several years.  The counselor indicated that the veteran 
had feelings of failure for not overcoming his physical 
problems and PTSD, and noted that he seemed more depressed 
than in the past.  The counselor also completed a recent 
Residual Functional Capacity Form, on which she indicated 
that the veteran was extremely limited in his ability to work 
in coordination with or proximity to others without being 
distracted by them; complete a normal work-day and work week 
without interruptions from psychologically-based symptoms; 
and perform at a consistent pace without an unreasonable 
number of length of rest periods, or travel in unfamiliar 
places or use public transportation.  She also indicated that 
he was markedly limited in his ability to understand and 
remember detailed instructions, maintain attention and 
concentration for extended periods, persist at a task over a 
normal workday on a sustained basis, accept instructions and 
respond appropriately to criticism from supervisors, get 
along with co-workers or peers without distracting them or 
exhibiting behavioral extremes, or respond appropriately to 
changes in the work setting.  The counselor indicated that he 
was moderately limited in his ability to carry out detailed 
instructions, perform activities within a schedule, maintain 
regular attendance, sustain an ordinary routine without 
special supervision, maintain socially appropriate behavior 
and adhere to basic standards of neatness and cleanliness, 
interact appropriately with the public, be aware of normal 
hazards, take appropriate precautions, and set realistic 
goals or make plans independently of others.  The counselor 
opined that the veteran would be expected to deteriorate or 
decompensate in a work setting and that he would not be 
expected to be capable of meeting the quality and productions 
standards of competitive work activities.  The vocational 
rehabilitation examiner also noted a past GAF score of 40 in 
the VA medical records.  However, upon careful review, the 
Board does not find such GAF score reflected in the record.  

The October 2004 VA vocational rehabilitation summary showed 
that the veteran had increased difficulty with PTSD, 
depression, and anxiety, which adversely affected his ability 
to perform his job of Senior Prosthetic Representative.  The 
examiner found that the veteran continued to work with 
increasing difficulty and was closely reaching the point 
where he could no longer tolerate the interactive effects of 
PTSD and the stress of employment.  The examiner found that 
the ability to work was near an end and that suicide was a 
real possibility.

An August 2005 VA psychotherapy note shows that in three 
years that he had known the veteran his psychological 
condition had worsened significantly, such that he had become 
significantly depressed, with tearfulness, decreased energy, 
impaired concentration, feelings of worthlessness, and 
thoughts of suicide, although without intent.  In addition, 
the veteran reported increased intrusive memories and 
flashbacks related to his Vietnam service, and depression 
related to the chronic pain associated with his physical 
disabilities, which resulted in him being unable to 
concentrate and get his work done.  The mental status 
examination revealed a neatly dressed individual, who was 
cooperative with evaluation.  His psychomotor behavior was 
remarkable for nervous fidgeting and tremor, and his speech 
was pressured by anxiety.  His mood was depressed and 
anxious, and his affect, although appropriate to thought 
content, was restricted in range and intensity.  The examiner 
found that his thought processes were coherent and logical, 
without indication of formal thought disorder, although some 
mild circumstantiality was present.  Hallucinations and 
delusions were denied, but hypervigilance and mild 
persecutory ideation were present.  Homicidal ideation was 
denied.  Occasional suicidal thoughts were present, but 
suicidal intent also was denied.  Concentration was impaired; 
and insight and judgment were fair.  The examiner found that 
the veteran suffered from PTSD and major depression, 
recurrent, moderate.  His PTSD was considered static and not 
likely to improve, although there was some possibility that 
his depression might improve in response to appropriate 
psychotropic medication.  The examiner found that it was 
unlikely that the veteran would see any improvement in his 
functional vocational capacity; in particular it was noted 
that prior to going on extended sick leave, his chronic pain 
and impaired concentration significantly disrupted his work, 
such that he could not function in his job.  The examiner 
noted that his pain and concentration had improved now that 
he no longer had to spend his day sitting in one place, but 
the examiner found that these symptoms likely would worsen 
again if he was to attempt to perform his job or similar 
duties.  Accordingly, it was the examiner's opinion that the 
veteran was permanently and totally disabled with regard to 
his occupational capacity.  Despite this, he again noted that 
his depression might be responsive to psychotropic 
medication.  The GAF score was 50.

As noted, the veteran's PTSD is currently rated as 30 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In 
order to receive the next higher 50 percent evaluation, the 
evidence must show occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The veteran's PTSD symptoms can be summarized as mild social 
anxiety; moderate-to-severe depression; sleep impairment; 
mild-to-moderate dysphoria; lack of energy and feeling tired 
all the time; concentration impairment; limited social 
support system; moderate social and recreational impairment; 
extreme limited ability to work with others; marked 
limitation in ability to understand and remember detailed 
instructions, maintain attention and concentration for 
extended periods; and moderate limitation in ability to 
maintain socially appropriate behavior and adhere to basic 
standards of neatness and cleanliness.  While homicidal 
ideation and suicidal ideation were mentioned, there was no 
plan or intent;  The GAF score range was from 50 to 60.

Resolving all doubt, the Board finds that these symptoms 
warrant an increased initial rating of 50 percent under 
Diagnostic Code 9411.  See 38 C.F.R. § 4.7.  The veteran has 
significant social and occupational impairment as a result of 
his PTSD, as reflected by the medical evidence, including his 
lowest GAF score of 50.   His inabilities to complete a 
normal work-day without interruptions from psychologically-
based symptoms support findings of reduced reliability and 
productivity.  He also was found to lack energy and have 
consistent symptoms of depression; and in August 2005 he had 
a restricted affect.  Moreover, as noted, a GAF score of 41-
50 represents serious impairment in social or occupational 
function; e.g., no friends, unable to keep a job.   

A rating higher than 50 is not warranted, however, as the 
veteran consistently was found to have normal psychomotor 
behavior, coherent and logical thought processes with no 
evidence of a formal thought disorder, no obsessions or 
compulsions, was alert and oriented, and had a full affect, 
other than in August 2005, when his affect was found 
restricted.  Moreover, his intelligence was found to be in 
the high average range, even though his fund of knowledge was 
limited.  It was noted that sometimes he thought he saw and 
heard things, but this was found to be related to 
hypervigilance, rather than hallucinations or delusions.  
Although he reported suicide thoughts, the veteran 
consistently reported that he had no plan or intent for 
suicide.  Moreover, he indicated in September 2002 and 
January 2003 that his thoughts of suicide were associated 
with potential lack of independence from being paraplegic, 
rather than PTSD.  The vocational rehabilitation assessment 
also noted moderate limitation in ability to adhere to basic 
standards of neatness and cleanliness; however, any 
limitation in self care was minimal, as the other medical 
evidence of record consistently showed that the veteran was 
neatly groomed for weekly therapy visits dated from 2001 to 
2003.  The May 2003 VA examiner also noted that he was 
independent of others to perform most activities of daily 
living.  The August 2005 VA examiner found the veteran to be 
permanently and totally disabled with regard to his 
occupational capacity; but again, this was found to be due to 
his chronic pain and impaired concentration associated with 
his physical limitations, rather than mental disabilities.  
The October 2003 VA examiner similarly found that the 
veteran's paraplegia was the more significant impairment on 
his vocational functioning.     

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection, during which PTSD warranted a rating 
higher than 50 percent.  Thus "staged ratings" are 
inapplicable to this case.

Accordingly, the Board finds that the veteran's disability 
picture more closely approximates the criteria for a 50 
percent rating for PTSD under DC 9411.  See 38 C.F.R. § 4.7; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question. 

Service connection

The veteran contends that he is entitled to service 
connection for his spinal fracture with paraplegia, due to a 
motorcycle accident, which was the result of PTSD symptoms.  
Additionally, the veteran contends that he is entitled to 
service connection for a skin disorder due to Agent Orange 
exposure.

 Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  VA's 
General Counsel held that to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence (1) that the disease or injury existed 
prior to service and (2) that the disease or injury was not 
aggravated by service.  VAOGCPREC 3-2003.

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103 (Dec. 27, 2001).  Section 201 of this Act 
provides a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  Previously, the 
law required that the veteran have a presumptive disease 
before exposure to herbicides was presumed.  See 38 U.S.C.A. 
§ 1116(a)(3).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6); 38 C.F.R. § 
3.313(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied: chloracne or other acneform 
disease consistent with chloracne; type II diabetes (also 
known as Type II diabetes mellitus or adult- onset diabetes) 
Hodgkin's disease; multiple myeloma; non- Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; PCT; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted. See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit ("Court") has held that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does 
not preclude a claimant from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  The rationale employed in 
Combee also applies to claims based on exposure to herbicide 
exposure.  Brock v. Brown, 10 Vet. App. 155 (1997).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

I.  Service connection for residuals of motor vehicle 
accident, as due to PTSD

The veteran claims that the injury he suffered to his spinal 
cord in a 1971 motor vehicle accident was caused by his PTSD, 
in that he had a flashback while driving.  He testified at 
the 2004 Board hearing that his flashback happened when 
driving down a residential tree-lined street and involved 
flying in a helicopter.  He noted that he did a lot of flying 
down tree-lined streets when he was in Vietnam.  He recalled 
that he then realized he was headed for a car in the 
intersection, and hit the other car, was ejected, and injured 
his spinal cord, which caused paraplegia.  He thus contends 
that the residuals of the motor vehicle accident, to include 
spinal fracture with paraplegia were proximately due to his 
service-connected PTSD disability, thus entitling him to 
compensation on a secondary basis.

A June 1971 private hospital record shows the veteran came to 
the emergency room because of an automobile accident with a 
fractured thoracic spine and traumatic paraplegia.  However, 
there is no indication in the hospital record that the 
veteran reported suffering a flashback at the time of his 
accident.  A 1971 VA Report of Accidental Injury Form, which 
includes the description of how the accident occurred, also 
does not mention flashbacks.

Additionally, none of the remaining evidence of record 
corroborates the veteran's assertion that he suffered a 
flashback related to PTSD at the time of his car accident.  

As previously indicated, the RO did not grant service 
connection for PTSD until September 2002, with an effective 
date of April 30, 2001.  Moreover, the first finding of 
symptoms related to PTSD was not until November 2001.

A December 2002 VA clinical record shows the veteran related 
that approximately six months after service, he had a PTSD 
flashback about being a helicopter pilot, while he was 
driving.  The veteran noted that he used to do low-altitude 
missions in Vietnam and that one day while driving near his 
home, he had a flashback to those experiences.  He stated 
that he pulled out of the flashback when he saw a car ahead 
in the intersection and pulled to the right to avoid hitting 
the other car broadside; but the two front ends collided, and 
he, who was riding in a convertible and not wearing a seat 
belt, was thrown from the vehicle.  He noted that he landed 
on his back and sustained a spinal cord injury that resulted 
in loss of functioning in his legs.  The examiner noted that 
he could not verify that the motor vehicle accident in 
question occurred because the veteran was having a flashback.  
The examiner stated that on the other hand that it was 
certainly possible and even quite likely that the veteran had 
been distracted while driving because of flashbacks on the 
day in question; so, it was his clinical opinion that "a 
PTSD flashback may have been a central causal factor in his 
accident."

An October 2003 VA examiner stated that there was no way to 
say without any doubt whether the veteran's car accident that 
caused his paraplegia was a result of a flashback.  The 
examiner stated that the fact that the veteran was already 
having flashbacks and PTSD symptoms upon return from Vietnam, 
though he was not aware of what they were, and the very 
plausible explanation he gave that the auto accident was a 
result of his being distracted by one of the flashbacks, made 
it very possible that this was the case.  The examiner noted 
that there was nothing in the record that documents that the 
veteran had a flashback, as this was realized later in life 
when the veteran began recognizing flashbacks for what they 
were.  The examiner noted that it was not unusual for someone 
not to be aware of what the symptoms are until much later, 
even though he was experiencing the symptoms at the time.  

An October 2004 VA vocational rehabilitation report notes the 
veteran's statement that a flashback occurred while driving 
in a vehicle in a residential area that resulted in a 
traumatic spinal cord injury.  The vocational rehabilitation 
counselor found that the veteran's automobile accident was 
more likely than not a result of a flashback, due to intense 
combat experience as a helicopter pilot during 18 months of 
extensive combat duties in Vietnam.

The Board finds that the December 2002, October 2003 and 
October 2004 opinions are merely speculative.  As the 
examiners and counselors acknowledge, they have no way of 
knowing for certain that the veteran suffered a flashback in 
1971, causing the car accident.  Thus, it appears that their 
statements and opinions were based on the veteran's own 
recitation of events, and not on any review of any medical 
record of the accident.  As such, these statements are of no 
probative value. See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) [the Board is not required to accept doctors' opinions 
that are based upon the claimant's recitation of medical 
history]; and Elkins v. Brown, 5 Vet. App. 474, 478 
[rejecting medical opinion as "immaterial" where there was 
no indication that the physician reviewed the claimant's 
service medical records or any other relevant document that 
would have enabled him to form an opinion on service 
connection on an independent basis].  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999). 
Moreover, lay histories are not transformed into competent 
evidence merely because the transcriber happens to be a 
medical professional.  LaShore v. Brown, 8 Vet App 406 
(1995).  

Although the veteran has asserted that he suffered a 
flashback as a result of his PTSD, which caused his motor 
vehicle accident and spinal cord injury, this is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they are not 
confirmed by any evidence contemporaneous to the veteran's 
accident.    

In sum, the claim of service connection for residuals of 
motor vehicle accident, to include spinal fracture with 
paraplegia, as due to service-connected PTSD is denied.  
38 C.F.R. § 3.303.  In making this decision, the Board has 
considered the benefit-of-the-doubt-doctrine; but as the 
evidence is not equally balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



II.  Service connection for a skin condition, to include 
nummular eczema and chloracne

The veteran filed a service connection claim for nummular 
eczema in May 2002, claimed as a chronic skin condition due 
to Agent Orange exposure.  In May 2003, he submitted a 
statement that he was exposed to Agent Orange during his 18 
months of combat duty in Vietnam, while accumulating over 
3000 hours as a combat command helicopter pilot.  He stated 
that the exposure resulted in a chronic skin disorder that is 
still undiagnosed and incurable by any traditional medical 
practices.  In May 2004, he explained that he returned from 
Vietnam with a skin condition that he perceived as a heat 
rash and continually self-treated the condition with no 
resolution.  He stated that he sought help for this condition 
when it became so severe, uncomfortable, and unsightly that 
he could no longer tolerate the itching, discomfort, and 
highly visible unsightly social stigma of the condition.  He 
asserted that this skin condition has manifested itself ever 
since his service in Vietnam and has steadily progressed from 
what he thought was a heat rash to a condition called 
chloracne.  In sum, the veteran contends that his present 
skin condition is directly related to Agent Orange exposure 
in service, thus entitling him to disability compensation.

Initially, the evidence shows the veteran suffers from a 
chronic skin condition, including eczema, dermatitis, and 
chloracne.

VA dermatology clinical records dated from 1976 to 1988 show 
ongoing diagnoses of chronic eczema and dermatitis.  VA 
clinical records dated in October 1976 and May 1977 
specifically show findings of nummular eczema.  A December 
1978 clinical record shows a diagnosis of psoriasis and acne 
II on the back; acneiform lesions on the back and legs also 
were found in July 1982.  Additional clinical records show an 
ongoing diagnosis of Sulzberger Garbe Syndrome from 1974 to 
1987.

VA medical records dated from February 1999 to December 2003 
show diagnoses of eczema, psoriasis, and superficial chronic 
perivascular dermatitis.  A September 2003 VA medical record 
also shows an assessment of chronic rash/chloracne.

The next issue is whether there is evidence of any in-service 
incurrence of nummular eczema or any other skin condition.

The Board notes that a July 1982 VA clinical record shows 
that the veteran had a history of eczema behind one ear as a 
child.  There is, however, no evidence of any other skin 
conditions existing prior to service, including dermatitis 
and chloracne.  Additionally, the August 1967 entrance 
examination report was negative for any prior skin 
conditions.  As such, aside from an isolated finding of 
eczema in childhood, the veteran is presumed sound at the 
time of entry into service.  See 38 C.F.R. § 3.304(b).  

The service medical records are negative for any treatment of 
a skin condition.  The personnel records show that the 
veteran served in the U.S. Army as a helicopter pilot, 
including service in the Republic of Vietnam from May 1969 to 
September 1970; and earned the Air Medal for participation in 
aerial flights in support of combat ground forces in the 
Republic of Vietnam; and the Bronze Star Medal and Army 
Commendation Medal, for meritorious service in connection 
with military operations against a hostile force in the 
Republic of Vietnam.  Thus, even though there are no medical 
findings of an in-service incurrence of a skin condition, 
herbicide exposure is presumed, as the records show service 
in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6), 
3.313(a).  Additionally, the veteran's lay testimony 
regarding his rash suffered in service is accepted as 
sufficient corroborative evidence, as the service personnel 
records showed he engaged in combat.  See 38 C.F.R. 
§ 3.304(d).

As the record shows in-service exposure to herbicides and 
incurrence of a rash, as well as a chronic skin condition, 
including eczema, dermatitis, psoriasis, and chloracne, the 
determinative issue becomes whether there is any relationship 
between these.

A September 2003 VA medical record shows an assessment of 
chronic rash/chloracne, which the nurse practitioner found 
was more likely than not related to Agent Orange exposure or 
other toxic substance.  

An October 2003 VA examination report shows a nurse 
practitioner indicated a thorough review of the claims file 
and noted that the veteran had a chronic rash since the 
1970's, with numerous diagnoses, including nummular eczema, 
psoriasis, and chloracne.  She found that the chronic skin 
rash was most consistent with the diagnosed nummular eczema 
and that based on a review of the claims file, the present 
examination, and the veteran's subjective account, the 
nummular eczema was "as likely as not related to Agent 
Orange exposure."

The same VA nurse examiner made the same findings on a 
December 2003 VA examination report.  She also added that it 
was true that there was no scientific evidence recognized by 
VA that establishes that nummular eczema is associated with 
Agent Orange, but that based on the veteran's subjective 
account and the chronic nature of this since the 1970's, it 
was "as likely as not that [the veteran's] current day 
chronic skin condition was initiated from his time in 
Vietnam, since this was when it initially appeared."  She 
noted that she could not, however, conclude it was from Agent 
Orange exposure.

There are no other medical opinions of record addressing the 
etiology of the veteran's chronic skin condition.

Upon review, the Board finds that the evidence supports the 
claim.

First, the September 2003 VA nurse's diagnosis of chloracne 
provides for service connection on a presumptive basis.  As 
noted, VA regulations provide if a veteran was exposed to an 
herbicide agent during active military service, and is 
diagnosed with chloracne or other acneform disease consistent 
with chloracne, the disease shall be presumed related to 
service.  See 38 C.F.R. § 3.309(e).  

Second, taking into account the second VA nurse's opinion 
that the veteran's chronic skin condition more closely 
resembles nummular eczema, service connection still is 
warranted, as she relates the eczema to the veteran's 
complaints of skin problems in service, as well as the 
chronicity of the condition since service.  The Board 
observes that the nurse indicated that she could not conclude 
the eczema was from Agent Orange exposure, and suggested this 
was because VA only allowed service connection for herbicide 
exposure if one of the presumed diseases was listed.  
However, this is not the case.  The Court has held that even 
if the diagnosed disease is not found to be presumptively 
related to herbicide exposure, the veteran is not precluded 
from establishing service connection, if there is proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155 
(1997).  In this case, the VA nurse's medical opinion 
provides such proof.

In sum, resolving all reasonable doubt in the veteran's 
favor, the Board concludes that service connection for a skin 
condition, to include nummular eczema and chloracne is 
warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to an initial evaluation of 50 percent, but no 
higher, for PTSD is granted, subject to the rules and payment 
of monetary benefits. 

Entitlement to service connection for residuals of motor 
vehicle accident, to include spinal fracture with paraplegia, 
claimed as secondary to PTSD is denied.

Entitlement to service connection for a skin condition, to 
include nummular eczema and chloracne, is granted, subject to 
the rules and payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


